Case: 19-40305      Document: 00515280678         Page: 1    Date Filed: 01/22/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                        January 22, 2020
                                    No. 19-40305                          Lyle W. Cayce
                                  Summary Calendar                             Clerk


IVAN PAGOAGA-CASTRO,

                                                 Plaintiff-Appellant

v.

UNKNOWN PIERSON, Medical Provider; UNKNOWN LOWRY;
UNKNOWN RANDOLF; UNKNOWN ASSAVA; UNKNOWN WRIGHT,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:16-CV-320


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Ivan Pagoaga-Castro, Texas prisoner # 2007147 and federal prisoner
# 76444-279, appeals the district court’s dismissal of his 42 U.S.C. § 1983
complaint alleging that the defendants violated his constitutional rights by
being deliberately indifferent to his serious medical needs and retaliating
against him for complaining about the denial of adequate medical care.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40305      Document: 00515280678     Page: 2   Date Filed: 01/22/2020


                                   No. 19-40305

        The district court construed Pagoaga-Castro’s complaint as seeking only
injunctive relief in the form of a transfer from the Coffield Unit of the Texas
Department of Justice (TDCJ) to a correctional facility with a special medical
unit, acquisition of civilian treatment records for inclusion in Pagoaga-Castro’s
TDCJ medical file, and the provision of certain medical devices.           It then
dismissed the complaint as moot on the grounds that Pagoaga-Castro had
received the requested transfer and the defendants could no longer provide the
other relief because Pagoaga-Castro was no longer confined at the Coffield
Unit.
        “This court reviews questions of jurisdiction de novo, including [whether]
a case or controversy has become moot.” Veasey v. Abbott, 888 F.3d 792, 798
(5th Cir. 2018). We do not reach the merits of Castro’s claims for injunctive
and declaratory relief because they have become mooted on appeal by his
transfer to federal custody. See Herman v. Holiday, 238 F.3d 660, 665 (5th Cir.
2001); see also Stringer v. Whitley, 942 F.3d 715, 721 (5th Cir. 2019). However,
with the benefit of liberal construction, see Erickson v. Pardus, 551 U.S. 89, 92-
93 (2007), Pagoaga-Castro’s complaint also requested monetary damages in
the form of reimbursement for pain and suffering, see Edwards v. City of
Houston, 78 F.3d 983, 995 (5th Cir. 1996) (en banc). That claim was not mooted
by his transfer. See Board of Pardons v. Allen, 482 U.S. 369, 371 n.1 (1987).
        Accordingly, the APPEAL IS DISMISSED for lack of jurisdiction as to
Pagoaga-Castro’s claims for injunctive and declaratory relief. The judgment of
the district court dismissing Pagoaga-Castro’s claims for monetary damages is
VACATED AND REMANDED. We express no opinion on the merits of those
claims and leave it to the district court to make that determination in the first
instance. See Gearlds v. Entergy Servs., Inc., 709 F.3d 448, 452 (5th Cir. 2013).
To the extent that Pagoaga-Castro moves this court for appointment of counsel
and for an award of damages, those motions are DENIED.

                                         2